Opinion by
Wickham, J.,
The assignments of error in tins case complain of the following matters; first, that the petition for the vacation of the road does not set forth facts sufficient to justify the court in taking action thereon; and second,.that whereas the road, as originally laid out, connected two other public roads it will, when partially vacated in accordance with the report of the viewers, become a cul de sac, one end thereof terminating at or on private property.
*272As to. the first objection, the petition for vacation describes the road, (which was laid out by order of the court of quarter sessions in 1894,) by number and term; courses, distances, etc., states that it had been partly opened and avers that a portion thereof which is particularly described, “ is inconvenient, impracticable, expensive and difficult to open, and would be burdensome and expensive to maintain should the same be opened. The said unopened portion in traversing a distance along its own route, of less than one half mile, makes five right angles in its course, runs through a swamp, and at points is steep, thereby greatly increasing its length and making it inconvenient, impracticable and difficult to open, and burdensome and expensive to maintain. That if a public road be necessary between said Allegheny .and Butler plank road from a point near or opposite Undercliff station and the public road known as the Butler pike, at or near the public schoolhouse, there is a shorter, more direct, convenient and practicable route and one easier opened and less burdensome and expensive to maintain.” We fail to see what more was necessary to be said on the subject.
The second objection is equally untenable. The road, as changed by the viewers, ends at a plan of lots having streets and alleys dedicated to public use, and connects with Butler street in the plan. Thence, it passes along and over Butler and other streets to the Butler pike, which is the highway reached by the vacated part of the road.
Decree affirmed at costs of appellants.